Citation Nr: 0616806	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  The veteran died in March 2001, and the 
appellant is the veteran's daughter and is shown to have paid 
the funeral expenses in this case.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
March 2001.

2.  In late May 2003, the RO received the appellant's initial 
application for VA burial benefits wherein she reported that 
he had been buried on April [redacted], 2001.  It is indicated that 
she paid the funeral expenses.


CONCLUSION OF LAW

The appellant's claim for burial benefits was not timely 
filed with VA.  38 U.S.C.A. §§ 2302, 2304 (West 2002); 
38 C.F.R. §§ 3.1600(b), 3.1601(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA may pay a certain sum to cover 
the burial and funeral expenses of the deceased veteran and 
the expenses of preparing the body and transporting it to the 
place of burial.  38 U.S.C.A. § 2302(a).

If a veteran's death is not service connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial.  Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or a pension 
at the time of his death.  38 C.F.R. § 3.1600(b).

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran.  38 
U.S.C.A. § 2304.  Claims for reimbursement or direct payment 
of burial and funeral expenses under 38 C.F.R. § 3.1600(b) 
must be received by VA within two years after the permanent 
burial or cremation of the body.  38 C.F.R. § 3.1601(a).  
Claims for a burial allowance may be executed by the 
individual whose personal funds were used to pay burial, 
funeral, and transportation expenses.  38 C.F.R. § 
3.1601(a)(1)(ii).

In a March 2004 signed statement, the appellant contends that 
she should not be denied burial benefits because she failed 
to file an application within two years after the burial of 
the veteran.  She asserts that she telephoned the VA after 
her father's burial and was told to have the funeral director 
file a burial death form 21-530.  She then requested that the 
funeral director for her father's funeral, a Mr. G.R.W., do 
so.  She believed the form had been filled out until she 
contacted Mr. G.R.W. again, who told her he would take care 
of it.  After another period of time, the appellant contacted 
Mr. G.R.W. again for an update, and Mr. G.R.W. told the 
appellant that he never heard of such a form and did not file 
one.  The appellant related that Mr. G.R.W. was genuinely 
surprised at the existence of such a form as he never 
completed one before, and he buried many veterans.  The 
appellant said that she again telephoned the VA and spoke 
with someone who sent her the information to file and who 
noted that her case would be examined.  After receiving the 
RO decision on appeal here, she contacted Mr. G.R.W. and 
asked him to write a letter explaining how she repeatedly 
asked him to file the form in question.  The appellant 
apologized for the confusion and explained that she had 
placed her trust in Mr. G.R.W.  

In a signed statement from Mr. G.R.W. received in March 2004, 
the funeral director said that he did discuss certain 
veteran's benefits with the appellant.  Mr. G.R.W. said there 
was a mix up in communication about one of these benefits, 
with the appellant under the impression that the funeral home 
would assist her in applying for it.  Mr. G.R.W. did not 
blame anyone for the mix up and asked VA to consider the 
funeral home's apology if the funeral home had burdened the 
family of the veteran.

The Board notes that the appellant's application for VA 
burial benefits was signed on May 16, 2003 and received in 
the RO on May 27, 2003.  Nevertheless, evidence in the record 
shows that the veteran died on March [redacted], 2001 and was buried 
on April [redacted], 2001.  A note in the record on appeal shows that 
the appellant telephoned the VA three days after the 
veteran's funeral and informed the VA of the time and place 
of her father's death.  On April 27, 2001, the RO received a 
form, which the appellant signed on April 20, 2001, to cover 
the expense of a national flag to drape the casket of the 
deceased.  However, her claim for burial benefits was not 
received until nearly 26 months after the veteran's burial.  
The request for a flag does not constitute a claim for burial 
benefits as one might qualify for a flag and not other 
benefits.  A separate claim for burial benefits is required.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In view of the uncontroverted fact that the 
appellant's claim for burial benefits was received by VA more 
than 2 years after the veteran's burial, the Board finds that 
she is not entitled to such benefits in view of the untimely-
filed claim, and the appeal is denied.  

The applicable laws and regulations clearly make it the 
appellant's responsibility to initiate a claim for burial 
benefits, if she seeks such benefits.  The plain language of 
38 U.S.C.A. § 2304 providing for burial benefits specifically 
requires applications for payments under 38 U.S.C.A. § 2302 
to be filed with the VA, and 38 C.F.R. § 3.1601(a) requires 
claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) to be received 
by VA.  The appellant has not contended, nor does the 
evidence contained in the claims folder show, that she filed 
a claim for burial benefits prior to April 2003.

If true, it is unfortunate that the appellant was misinformed 
or misdirected by a VA employee when told her case would be 
examined even if the application was untimely filed.  
However, a citizen cannot rely on the incorrect information 
of a VA employee to secure benefits which the statutes deny.  
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that a veteran was not entitled to education 
benefits based on his assertion that misleading or erroneous 
information was provided regarding education benefits).  See 
also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding 
that inaccurate advice does not create any legal right to 
benefits where such benefits are otherwise precluded).

While sympathetic to the appellant's frustration, the Board 
is nevertheless bound by the law establishing specific burial 
benefit regulations, including strict filing timelines, and 
is mandated to rule accordingly.  The Board does note that 
the appellant, once she knew that the funeral director had 
not filed for VA burial benefits, did not request an 
extension of time within which to file for good cause shown.  
See 38 U.S.C.A. § 501(a); 38 C.F.R. § 3.109(b).  Moreover, 
there is no provision in the law to allow extension of the 
benefits requested under the facts presented herein.

The Board notes too that the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
However, the Board finds that the VCAA is not applicable in 
this case, where it is the law that is dispositive of the 
claim, and the claim has been denied because of lack of legal 
merit. Sabonis, supra.  It is not the factual evidence that 
is dispositive of the present appeal, but rather an 
interpretation and application of a statute which requires 
that the VA claims process be initiated by the submission of 
an application for the benefit sought within two years after 
the burial of a veteran.  The Court has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


ORDER

Burial benefits are denied on the basis that the claim was 
not timely filed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


